Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive. The applicant has argued in substance that Jackson and Amine fail to teach or suggest “wherein the content options displayed on the user interface change based on the A/V device information.”  The examiner respectfully disagrees, noting that Jackson’s content selection menu shows different pieces of content and/or available format such as HD (see FIG. 5 which visualizes Jackson’s content selection menu referenced in FIG. 6), thus showing the displayed content options on a user interface as claimed.  Furthermore, as the displayed content versions are dependent on capabilities of the presentation device (e.g. see Jackson, para. [0040], [0047], [0048]), the displayed content options are “based on the A/V device information” as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (Pub. No. US 2011/0102675 A1, hereinafter referred to as Jackson), and further in view of Yoichiro (JP 2008-167366A (English translated), hereinafter referred to as Yoichiro), Fablet, et al (Pub. No. US 2016/0198012 A1, hereinafter referred to as Fablet), Panje (Pub. No. US 2014/0129618 A1, hereinafter referred to as Panje), and Amine, et al (Pub. No. US 2005/0091693 A1, hereinafter referred to as Amine).

Claim 1 is an independent claim and Jackson discloses a method performed at a client device, the method comprising: 
obtaining at the client device (television receiver 106A, para. [0024], see also para. [0016]) from an audio/visual (A/V) device (presentation device, para. [0024], see also para. [0017]) information indicative of one or more resolutions supported by the A/V device (the presentation device 108 may transmit information identifying itself and/or its capabilities to the output interface 206, para. [0026]; receive data from the presentation device identifying the presentation device and/or its capabilities (e.g. whether the presentation device can output 720i, 720p, and 1080 or 1080p resolution content, para. [0046]), the information obtained via an HDMI connection between the client device and the A/V device (the television receiver 106A also includes an output interface 206 operable to interface with the presentation device 108, para. [0024]; the output interface 206 comprises a High Definition Multimedia Interface, para. [0025]; the presentation device 108 may transmit information identifying itself and/or its capabilities to the output interface 206, para. [0026]), the A/V device external to the client device (106A and 108 are separate devices, see FIG. 2);
displaying on a graphical user interface content available for selection, wherein the content options displayed on the user interface change based on the A/V device information (FIG. 6 illustrates…generating a content selection menu, para. [0043]; filter the set of video programming to remove duplicative content not compatible with the display format of the presentation device, para. [0047]; outputting the filtered set of video programming in the content selection menu for presentation by the presentation device, para. [0048]).

Jackson does not specifically disclose, but Yoichiro teaches, obtaining one or more audio formats supported by the A/V device (HDMI can also be used to transmit…EDID (Extended Display Identification Data) includes resolution…audio stream information (such as audio format), see page 2, para. [0002]). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Yoichiro’s received device information with Jackson’s received device information because it would have allowed for a wider range of device capability considerations when delivering content.

Jackson and Yoichiro do not specifically disclose, but Fablet teaches:
obtaining a manifest file for the selected content, the manifest file comprising URLs for a plurality of versions of the selected content (when the user at the client selects a given video, the client device gets information from the server on the address of a manifest describing a media presentation, para. [0587]; URL of a desired segment derived from manifest received by client device, para. [0589], [0592]; version of segments from manifest, para. [0591]); 
obtaining via a network connection a first version of the plurality of versions of the selected content (desired segments received at the client, para. [0599]; manifest request based on client preferences such as video resolution it supports, para. [0587]).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Fablet’s content delivery for selected content with Jackson and Yoichiro’s content selection based on device capabilities because it would have allowed for a known protocol to be utilized for content delivery, increasing the usability and flexibility of the system overall.

Jackson, Yoichiro and Fablet do not specifically disclose, but Panje teaches, wherein the first version is obtained based on the A/V device information (the selection of the playlist file may also take video image resolution into account dependent upon the capability of the client device and or associated devices on which the multimedia presentation may be displayed, para. [0041]); and providing the obtained format of the selected content to the A/V device via the HDMI connection (end device 14 may be a set-top box that outputs the HLS content for display on a connected monitor or may relay the content to other HLS client devices, para. [0022]; client device may output video and audio signals for another device to display the content such as on a television monitor, para. [0041]).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Panje’s audio and video signal delivery method with Jackson, Yoichiro and Fablet’s media selection and delivery system because it would have allowed for end users to watch streaming content on television monitors connected to client set-top boxes.

Jackson, Yoichiro, Fablet and Panje do not specifically disclose, but Amine teaches displaying on a graphical user interface of a local display of the client device (set-top-box connected to a TV, set-top box with internal LCD screen, para. [0036], [0050]), content available for selection (browsing functions…appear on the internal LCD screen and an external TV connected to the set-top-box).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Amine’s set-top-box display with Jackson, Yoichiro, Fablet and Panje’s set-top-box and television media system because it would have allowed for a more effective overall user experience through displayed menus being shown in multiple locations.

As per claim 2, claim 1 is incorporated and Jackson and Yoichiro do not specifically disclose, but Fablet teaches, wherein the network connection is a Wi-Fi connection (device with wireless network interface, para. [0602]).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Fablet’s content delivery for selected content with Jackson and Yoichiro’s content selection based on device capabilities because it would have allowed for a known protocol to be utilized for content delivery, increasing the usability and flexibility of the system overall.

As per claim 3, claim 1 is incorporated and Jackson and Yoichiro do not specifically disclose, but Fablet teaches, wherein the network connection is an ethernet connection (device with wired network interface, para. [0602]).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Fablet’s content delivery for selected content with Jackson and Yoichiro’s content selection based on device capabilities because it would have allowed for a known protocol to be utilized for content delivery, increasing the usability and flexibility of the system overall.

As per claim 4, claim 1 is incorporated and Jackson and Yoichiro do not specifically disclose, but Fablet teaches, wherein each version of the plurality of versions of the selected content has a different bitrate (manifest contains attribute of the media data including encoding version with bitrate, para. , [0007], [0422]; low bit rate video segments and high bitrate video, para. [0470]).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Fablet’s content delivery for selected content with Jackson and Yoichiro’s content selection based on device capabilities because it would have allowed for a known protocol to be utilized for content delivery, increasing the usability and flexibility of the system overall.

As per claim 5, claim 1 is incorporated and Jackson, Yoichiro, and Fablet do not specifically disclose, but Panje teaches, further comprising: obtaining at the client device from a second AN device, second AN device information indicative of one or more resolutions supported by the second AN device, at least one resolution supported by the second AN device not supported by the first AN device (the playlist file may also take video image resolution into account depending upon the capability of…associated devices on which the multimedia presentation may be displayed, para. [0041]); and obtaining via the network connection a second version of the plurality of versions of the selected content, wherein the second version is different than the first version and is obtained based on the second AN device information (selection of the playlist file may also take video image resolution into account depending upon the capability of…associated devices on which the multimedia presentation may be displayed, para. [0041]).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Panje’s audio and video signal delivery method with Jackson, Yoichiro and Fablet’s media selection and delivery system because it would have allowed for end users to watch streaming content on television monitors connected to client set-top boxes.

As per claim 6, claim 1 is incorporated and Jackson and Yoichiro do not specifically disclose, but Fablet teaches, further discloses wherein the first version of the selected content is obtained via HTTP Live Streaming (the same approach applies to other manifest-based streaming methods like HTTP live video streaming, para. [0418]).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Fablet’s content delivery for selected content with Jackson and Yoichiro’s content selection based on device capabilities because it would have allowed for a known protocol to be utilized for content delivery, increasing the usability and flexibility of the system overall.

As per claim 7, claim 1 is incorporated and Jackson and Yoichiro do not specifically disclose, but Fablet teaches, further discloses wherein the first version of the selected content is composed of a plurality of fixed duration segments (each video is split into temporal segments (typically few seconds), para. [0014]).
  	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Fablet’s content delivery for selected content with Jackson and Yoichiro’s content selection based on device capabilities because it would have allowed for a known protocol to be utilized for content delivery, increasing the usability and flexibility of the system overall.

As per claim 8, claim 7 is incorporated and Jackson and Yoichiro do not specifically disclose, but Fablet teaches, wherein the client device obtains different versions of the selected content for different segments of the selected content (list of versions of each segment that best suit its needs, para. [0591]).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Fablet’s content delivery for selected content with Jackson and Yoichiro’s content selection based on device capabilities because it would have allowed for a known protocol to be utilized for content delivery, increasing the usability and flexibility of the system overall.

Claim 9 is an independent claim corresponding to independent claim 1 and is therefore rejected for similar reasoning.  Furthermore, Jackson and Yoichiro do not specifically disclose, but Fablet further teaches, the network interface as claimed (see para. [0602]).

As per claim 10, claim 9 is incorporated.  Claim 10 corresponds to claim 2 and is therefore rejected for similar reasoning.

As per claim 11, claim 9 is incorporated.  Claim 11 corresponds to claim 3 and is therefore rejected for similar reasoning.

As per claim 12, claim 9 is incorporated.  Claim 12 corresponds to claim 4 and is therefore rejected for similar reasoning.

As per claim 13, claim 9 is incorporated.  Claim 13 corresponds to claim 5 and is therefore rejected for similar reasoning.

As per claim 14, claim 9 is incorporated.  Claim 14 corresponds to claim 6 and is therefore rejected for similar reasoning.

As per claim 15, claim 9 is incorporated.  Claim 15 corresponds to claim 7 and is therefore rejected for similar reasoning.

As per claim 16, claim 15 is incorporated.  Claim 16 corresponds to claim 8 and is therefore rejected for similar reasoning.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168. The examiner can normally be reached Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BUI/Primary Examiner, Art Unit 2448